Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments filed 4/6/2022 have been considered, and are persuasive. The rejections of claims 1-20 are withdrawn.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13:  Schwab et al (US 2018/0074303) discloses (Fig. 2 and associated text) an imaging optical unit, comprising: a plurality of mirrors (M1-M8) configured to image an object field (4) in an object plane (5) into an image field (8) in an image plane (9) and, in so doing, to guide imaging light along an imaging light beam path, wherein: the plurality of mirrors comprises a grazing incidence mirror ([0072] teaches that M2, M3, M5 and M6 are grazing incidence mirrors); a first mirror (M1) in the imaging beam path is in an object plane mirror half space with respect to the object plane; a last mirror (M8) in the imaging light beam path is in an image plane mirror half space with respect to the image plane; the object plane mirror half space opens into an object plane mirror half space direction specified by a direction of a normal of the object plane emanating from the object plane, which normal extends into the object plane mirror half space; the image plane mirror half space opens into an image plane mirror half space direction which is specified by a direction of a normal of the image plane emanating from the image plane, which normal extends into the image plane mirror half space. The prior art fails to anticipate or render obvious, alone or in combination that a half space direction angle between the object plane mirror half space direction and the image plane mirror half space direction is less than 30o, in the combination required by the claims.
Claims 14-20:   Saenger et al (US 2015/0160561) teach (Fig. 5)  an imaging optical unit, comprising: a plurality of mirrors (M1-M6) configured to image an object field (5) in an object plane (6) into an image field (10)  in an image plane (11) and, in so doing, to guide imaging light along an imaging light beam path, wherein: an imaging light beam section extends between the object field and a first mirror in the imaging light beam path at an angle with respect to a normal of the object plane of less than 3o [0035, 0077]; the first mirror in the imaging light beam path is in an object plane mirror half space with respect to the object plane; a last mirror in the imaging light beam path is in an image plane mirror half space with respect to the image plane; the object plane mirror half space opens into an object plane mirror half space direction specified by a direction of a normal of the object plane emanating from the object plane, which normal extends into the object plane mirror half space; the image plane mirror half space opens into an image plane mirror half space direction specified by a direction of a normal of the image plane emanating from the image plane, which normal extends into the image plane mirror half space; and the imaging optical unit has an image-side numerical aperture greater than 0.6 [0035, 0077]. The prior art fails to anticipate or render obvious, alone or in combination that a half space direction angle between the object plane mirror half space direction and the image plane mirror half space direction is less than 30o, in the combination required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        4/22/2022